66 N.Y.2d 828 (1985)
John P. Propis et al., Plaintiffs,
v.
Fireman's Fund Insurance Company et al., Defendants.
Michael W. Halloran, Appellant,
v.
Fireman's Fund Insurance Company, Respondent.
Court of Appeals of the State of New York.
Decided November 14, 1985.
Jeremiah J. McCarthy for appellant.
Sheldon Hurwitz for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, affirmed, with costs, for the reasons stated in so much of the memorandum at the Appellate Division (112 AD2d 734) as relates to plaintiff Halloran.